Citation Nr: 1809196	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability prior to December 16, 2011, on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Patrick R. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

For the period prior to December 16, 2011, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities were of such severity so as to preclude all forms of substantially gainful employment. 


CONCLUSION OF LAW

For the period prior to December 16, 2011, the criteria for a total disability rating based on individual unemployability on an extraschedular basis are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service-connected for: shell fragment wound, left leg with damage, muscle group XII (20 percent from June 14, 1969); shell fragment wound, left forearm, muscle group VII (10 percent from June 14, 1969); shell fragment wound, right leg, muscle group XI (10 percent from June 14, 1969); pseudogout/chondrocalcinosis, right knee (10 percent from March 22, 2007); tinnitus (10 percent from November 10, 2011); bilateral hearing loss (noncompensable from June 28, 2010; and 10 percent from December 16, 2011); scar, shell fragment wound, right knee (noncompensable from June 14, 1969); scar, shell fragment wound, left leg (noncompensable from December 16, 2011); and scar, shell fragment wound, left arm (noncompensable from December 16, 2011). The combined evaluation was 40 percent from June 14, 1969; 50 percent from March 22, 2007; and 60 percent from December 16, 2011. The Veteran did not meet the schedular requirements for individual unemployability prior to December 16, 2011. See 38 C.F.R. § 4.16(a). 

Notwithstanding, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a Veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

On review, the record contains evidence both for and against the claim. That is, while the Veteran also has several nonservice-connected disabilities, to include the cervical spine and left shoulder, the evidence is clear that he had long-term employment until he stopped working in February 2007 due to his right knee disorder and filed for disability retirement. Medical evidence also supports a finding that as a result of service-connected disorders, the Veteran was unable to continue as a letter carrier or in any other physically demanding occupation. 

On the other hand, the record contains medical opinions indicating that the Veteran was capable of sedentary employment. The Veteran disagrees with this finding and has repeatedly stated that he is unable to sit for extended periods. In an October 2007 statement, he indicated that he knew of no job that he could do for any length of time. The Veteran is competent to report his difficulties related to service-connected disabilities and the Board has no reason to doubt his credibility in this regard. As concerns the March 2017 opinion from the Compensation Service, the Board observes that it does not address the feasibility of sedentary employment. Information of record does not show the Veteran has experience in any type of sedentary employment.

Considering the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities were of such severity prior to December 16, 2011 so as to preclude all forms of substantially gainful employment. Resolving reasonable doubt in the Veteran's favor, entitlement to a total disability rating prior to December 16, 2011 is granted on an extraschedular basis. See 38 C.F.R. § 4.16(b).

In making this determination, the Board observes that it is unclear when the Veteran's employment actually ended. While he stopped working in February 2007, he apparently used a combination of annual leave, sick leave, and leave without pay until his disability retirement was approved and he was eventually separated. Accordingly, it is up to the RO to determine the last day in pay status and to establish the effective date for benefits. See 38 C.F.R. § 3.400(o) (2017). 


ORDER

For the period prior to December 16, 2011, entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


